Citation Nr: 0924310	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  What evaluation is warranted for prostate cancer, status 
post prostatectomy, from March 16 to December 25, 2006?

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to 
October 1945, and from June 1946 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran was scheduled for a Travel Board Hearing in 
September 2008, however, he failed to appear. Accordingly, 
the request for a hearing is considered withdrawn. 38 C.F.R. 
§ 20.702 (d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. From March 16, to December 25, 2006, the Veteran's 
prostate cancer showed biochemical evidence of recurrence.

2. The Veteran is not currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for prostate cancer 
from March 16, to December 25, 2006 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
4.115, Diagnostic Code 7527, 7528 (2008).

2.  PTSD was not incurred in or aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303(a), 3.304(f), 3.326 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met in the claim for entitlement to 
service connection for post traumatic stress disorder. There 
is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the Veteran 
in October 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  The claim was readjudicated in a 
July 2007 statement of the case. The claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and he was provided actual notice of the rating 
criteria used to evaluate the disorder at issue.  The 
claimant was provided the opportunity to present pertinent 
evidence in light of the notice provided. Because appellant 
has actual notice of the rating criteria, and because the 
claim has been readjudicated no prejudice exists.  There is 
not a scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists. Hence, the case is ready for adjudication.

In light of the favorable determination in the increased 
rating claim for prostate cancer, a discussion of VCAA 
compliance in that issue is unnecessary.

The Board has reviewed all the evidence in the Veteran's 
claims files that includes his written contentions, private 
and VA medical records and examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

a.	What rating- prostate cancer, March 16, 2006 to December 
25, 2006?

By rating action in June 1999 service connection was granted 
for prostate cancer.  By rating action in February 2000, the 
rating was reduced to 20 percent.  The Board in July 2001 
found that the reduction from 100 percent to 20 percent was 
procedurally proper, but determined that the rating should be 
increased to 40 percent.

By rating action in September 2001 the 20 percent rating was 
increased to 40 percent effective from May 1, 2000.

The current claim was submitted on March 16, 2006.

A March 2006 medical report from W. Wallace Vaught, Jr., 
M.D., notes the Veteran has had a mild PSA recurrence over 
"the past several years," rising from 0.1 to 0.3 over the 
past three years. He was being watched with a recommendation 
that if it increased to approximately 1.0, radiation therapy 
should be considered.

In an April 2006 VA examination, it was noted that the 
Veteran was diagnosed with prostate cancer in 1999 and 
underwent a radical prostectomy.  He recently had an 
elevation in his PSA level, was diagnosed with recurrence, 
but had not received treatment for recurrence.  He denied 
weakness, weight change, or dysuria but did have slowing of 
his stream.  He reported suffering from urinary incontinence 
3-4 times a week. He denied urinary tract infections or 
kidney stones.  The diagnoses were recurrent prostate cancer, 
erectile dysfunction, and chronic kidney disease with 
proteinuria.

A July 2006 medical report from Dr. Vaught notes his PSA 
increased to 0.4.

By rating action in July 2007, the 40 percent rating was 
increased to 100 percent effective from December 26, 2006 the 
date T. Rhett Spencer, M.D., diagnosed probably local 
recurrent adenocarcinoma of the prostate.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2008). 
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. §§ 
4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made. Hart v. 
Mansfield, 21 Vet. App. 505 (2007). The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

Residuals of prostate cancer are rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7527, prostate gland injuries, 
infections, hypertrophy, postoperative residuals, are rated 
as voiding dysfunction or urinary tract infection whichever 
is dominant.  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a malignant 
neoplasm of the genitourinary system warrants a 100 percent 
rating.  

The evidence of record shows that the Veteran clinically 
demonstrated biochemical evidence of recurrent prostate 
cancer as early as March 12, 2004.  The Veteran, however, did 
not file a claim of entitlement to an increased rating prior 
to March 16, 2006.  The law provides that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If, however, as is the case 
here, the increase occurred more than one year prior to the 
claim, the increase is effective the date of claim.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400 
(o)(1)(2) (2008); Harper v. Brown, 10 Vet. App. 125 (1997).  
Hence, while the Board finds entitlement to a 100 percent 
rating under 38 C.F.R. § 4.115b from March 16, 2006 and 
through December 25, 2006, in light of the Veteran 
demonstrating biochemically recurrent prostate cancer, an 
effective date prior to that date cannot be granted under 
38 U.S.C.A. § 5110.  Hence, the appeal is allowed to this 
extent.

b. Service connection-PTSD

Service connection for PTSD requires: (1) a current medical 
diagnosis of PTSD, (2) credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and (3) 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s). See 38 C.F.R. § 3.304(f).

The Veteran claims that he developed PTSD as a result of 
three tours in Vietnam.  The Veteran has provided evidence of 
a verified in-service stressor.  He has not, however, 
submitted any evidence that he has been diagnosed with PTSD.  

In a May 2007 VA examination, the Veteran reported serving in 
the Navy from 1942 to 1945, and participated in the Normandy 
invasion.  He then enlisted in the Army, and served from 1946 
to 1973.  He was a member of a Special Forces unit and served 
in Vietnam.  The examiner noted, however, that a review of 
the entire claims file failed to reveal any mental health 
treatment.  An examination revealed the Veteran to be an 
accurate historian.  He was alert, and oriented.  His affect 
was mildly blunted.  His speech was fluent, logical, and goal 
oriented.  He essentially denied almost all symptoms of 
posttraumatic stress disorder.  The examiner noted finding no 
impairment in social or occupational functioning.  The 
Veteran's overall level of impairment was judged to be none.  

The claims file contains no medical treatment records for 
PTSD nor do they contain a diagnosis of PTSD.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability. See 38 U.S.C.A. §§ 
1110, 1131. Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In the 
instant case, the claim for service connection for PTSD must 
be denied because the first essential criterion for the grant 
of service connection-competent evidence of the disability 
for which service connection is sought-is not met.


ORDER

From March 16 to December 25, 2006, an evaluation of 100 
percent is granted for prostate cancer, subject to the laws 
and regulations governing the payment of monetary benefits.

Service connection for posttraumatic stress disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


